DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
This application claims the benefit of provisional application 62/783,282, filed 21 December 2018. Upon review of the specifications of the provisional application the examiner has determined that the provisional application adequately supports and enables the subject matter of the claims in the non-provisional application. Thus the provisional effective filing date of 21 December 2018 has been used in examining the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites validating a content selection graph based on validation rules. 
While the following aspect of “enabling the content selection graph” is not, on its’ own, an abstract idea, the preceding conditional phrase of “based on successfully validating the content graph,” without any other conditional to cover when the graph is not successfully validated means that sometimes the only step taken is the validating of the selection graph. The claimed validation could easily be performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. As there are no additional elements the claim is not patent eligible.
The claim could be amended to overcome the rejection by adding an aspect which occurs when the content graph fails validation, as long as the described aspect is not also directed to an abstract idea without significantly more. Alternatively, amending the validating to require more than a human mind is another possible path, though examiner thinks that the first approach would be both easier and more beneficial for the applicant.
Claims 2-10 are included in the 35 U.S.C. 101 rejection of claim 1 as dependent claims which do not add sufficient additional elements so as to be directed at significantly more than an abstract idea.
Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of 
Regarding claim 11, the claim states the system comprises of “a processor and a memory that stores executable instructions”. In the specifications at [00104] “The local component(s) 1520 can be hardware and/or software (e.g., threads, processes, computing devices).” clearly indicates that the system can be software. While virtual systems are a common tool, as applicant notes in [00119] “For example, a hypervisor (not shown) or other intermediary can emulate a hardware environment for operating system 1630, and the emulated hardware can optionally be different from the hardware illustrated in FIG. 16. In such an embodiment, operating system 1630 can comprise one virtual machine (VM) of multiple VMs hosted at computer 1602”, 35 U.S.C. 101 requires that a claimed system consist only of physical components. Amending the claim to limit the system to only physical embodiments would overcome this part of the rejection under 35 U.S.C. 101.
Claims 12-17 are included in the 35 U.S.C. 101 rejection of claim 11 as dependent claims which do not add sufficient limitations so as to limit the scope to only statutory embodiments.
Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the definition of “machine-readable storage media” given in the specifications includes non-statutory transitory media.
Regarding claim 18, the “machine-readable storage media” is defined in the specifications at [00109] as “Computer-readable storage media or machine-readable storage media can be any available storage media that can be accessed by the computer and includes both volatile and nonvolatile media, removable and non-removable media.” This clearly encompasses forms of storage media deemed transitory signals per se and thus unpatentable material. Amendment of the claim to limit the invention to “tangible, non-transitory machine-readable storage media” or similar would overcome this portion of this rejection under 35 U.S.C. 101.
Claims 19 and 20 are included in the 35 U.S.C. 101 rejection of claim 18 as dependent claims which do not add sufficient limitations so as to limit the scope to only statutory embodiments.
In the interest of compact prosecution the remainder of this office action is done as if the suggested changes have been made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. EP 3550464 A1 and further in view of Lee et al. US PG Pub 20170357575 A1.
Regarding claim 1, Han et al. teaches validating a content selection graph based on validation rules (Han et al. [0088] "At block 704, the processor 203 may validate the knowledge graph data by using a cryptographic validation on the knowledge graph data."). Most graph validation occurs by verifying that the structure of the resulting graph matches some predefined schema, however the application looks not at the structure but instead at the content of the graph. Han et al. also looks at the actual content to validate the graph, using the cytological complexity of solving to make new blocks in a distributed ledger and the resulting consensus between nodes as the check.
Continuing, Han et al. does not teach based on successfully validating the content selection graph, enabling the content selection graph for use in an in-memory data storage in association with a start time at which the content selection graph becomes active. Lee et al. teaches based on successfully validating the content selection graph, enabling the content selection graph for use in an in-memory data storage in association with a start time at which the content selection graph becomes active (Lee et al. [0024] "A “snapshot” refers to a view of the database system, or at least a portion thereof, as it existed at the time of the snapshot. […] Snapshot isolation provides that all read operations in a transaction will see a consistent version, or snapshot, of the relevant database records."). Lee et al. stores snapshots of databases in a cache, clearing out those which are too old and/or no longer referenced. The snapshot data could be a graph like the ones used by Han et al. Importantly, the snapshots become active for the queries which reference timestamps corresponding to a snapshot.
There are a sizable number of applications regarding keeping search results relevant to searches, even some relying on graph relations to fulfil those queries. However due to the wide range of possible queries based on the union of things to be searched and user preferences there is not a large area of applicability for pre-generated search results that also need to be (and can be) refreshed on a regular basis. Television programming is probably an ideal application of this. That said, user access and credential generation (as Han et al. deals with) does require regular data refreshing, while multi-version databases (such as is described by Lee et al.) do the sort of switching of active data sources that the application describes. So while neither is in the field of search result pregeneration both references are aimed at solving the problems described by the application and thus would have been obvious places to look when determining a solution.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Lee et al. with Han et al., that in order to use time specific content validated graphs to answer queries, they would combine the time based snapshotting from Lee et al. with the validating of graphs used to answer queries from Han et al.
Regarding claim 2, Han et al. does not teach wherein the enabling the content selection graph for use comprises mapping an identifier of the content selection graph in association with the start time into a group of mappings. Lee et al. teaches wherein the enabling the content selection graph for use comprises mapping an identifier of the content selection graph in association with the start time into a group of mappings (Lee et al. [0037] "For example, a group object can group a number of record versions that have the same timestamp value (e.g., called a group commit timestamp)."). In Lee et al. the identifier is the timestamp which is shown to be able to identify a group of records. In remarks on claim 1 it was shown that Lee et al. already does the enabling, and Han et al. shows when the record is a graph.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Lee et al. with Han et al., that in order to group together multiple graphs to answer a query, they would combine the timestamp group identification from Lee et al. with the graph based query answering from Han et al.
Regarding claim 3, Han et al. teaches wherein the validating the content selection graph based on the validation rules comprises obtaining a graph node, and selecting a validation rule based on an item type corresponding to the graph node (Han et al. [0053] "the computation management subsystem 214 may apply deep learning techniques that may pull in various classification, clustering, and/or metrics-based approaches, as well as knowledge graph generation or data validation using blockchain or distributed ledgers. These approaches may be self-driven or may be supervised. In some examples, supervised learning algorithms may utilize target driver variables specified by the user to facilitate searching for particular solutions, among the potentially many solutions generated by the computation nodes 216, that are meaningful to the user.").
Han et al. describes various approaches to the system uses to work with the input data. One of the actions it takes is validating the graph data it generates, while another is to pick a technique best suited to the task it’s given. Since one of the tasks it would get would be to validate graphs with different node types that logically necessitates that the validation would use various methods in fulfilling the task of validating graph data.
Regarding claim 4, Han et al. does not teach wherein the obtaining the graph node and selecting the validation rule is performed by a worker process of a plurality of worker processes. Lee et al. teaches wherein the obtaining the graph node and selecting the validation rule is performed by a worker process of a plurality of worker processes (Lee et al. [0093] "In some implementations, the individual garbage collection techniques (group, table, and/or interval) are executed in parallel (e.g., as separate threads)."). The validation of the graph may be "self-driven", or automated, as per Han et al. Thus it would certainly be reasonable to use the parallel processing described in Lee et al. on the validation steps of Han et al.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Lee et al. with Han et al., that in order to perform graph creation and/or validation in parallel, they would combine the parallel processing from Lee et al. with the graph creation and validation from Han et al.
Regarding claim 5, Han et al. teaches wherein the item type comprises a menu type node, a feature type node, or a series type node (Han et al. [0050] "The data management subsystem 208 may identify different types of variables that are specified by the user, and separate the variables according to the identified type. Some types of variables may be used as inputs to the analytics process, while other types of variables may be used evaluation criteria to evaluate the resulting analytics solutions."). By separating the variables by types the computation management subsystem, which as described in the citation regarding claim 3 teaches multiple methods of validation, can use those varying types to determine which method to use.
Regarding claim 6, Han et al. teaches wherein the validating the content selection graph based on the validation rules comprises selecting a subset of the validation rules based on at least one of: brand, channel, territory, device type, language or API version (Han et al. [0062] "It may be established that such level of agreement is only made on very general terms. In order to fully express a semantic of their data, it should be appreciated that participants may be able to further refine the core ontology by sub-classing its content."). The essential aspect of this claim is that the validating can occur based on a subset of the rules. Han et al. recognizes that and describes where characteristics at the level of those described by the claim are used. While brand, channel, device type, or API version are not directly within the scope of Han et al., territory can include physical location and language can include the language a document is in, both of which fall easily into the range of examples given regarding data analysis.
Regarding claim 8, Han et al. teaches wherein the validating the content selection graph based on the validation rules comprises obtaining graph nodes of the content selection graph by traversing the content selection graph (Han et al. [0059] "since the underlying basis of a knowledge graph is the ontology, which specifies the semantics of data, a knowledge graph may be based on logical formalisms, which may support a variety of inferences or educated guesses."). As the knowledge graph is created the content is generated based on the relations in an ontology, thus the validation relies on traversing the content in a graph.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. EP 3550464 A1 and Lee et al. US PG Pub 20170357575 A1 as applied to claim 1 above, and further in view of Raman et al. US PG Pub 20170109214 A1.
Regarding claim 7, Han et al. does not teach wherein the validating the content selection graph based on the validation rules comprises obtaining graph nodes of the content selection graph from a validation queue. Raman et al. teaches wherein the validating the content selection graph based on the validation rules comprises obtaining graph nodes of the content selection graph from a validation queue (Raman et al. [0053] "In response to determining that the ready queue is not empty (i.e., determination block 602=“No”), the computing device may remove a ready task from the ready queue in block 606. In block 608 the computing device may execute the ready task."). The use of a queue to make a collection of actions is not novel and while not mentioned in Han et al. is certainly a solution when there is the possibility of colliding actions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Raman et al. with Han et al. and Lee et al., that in order to queue validation actions to be done on a graph, they would combine the action queueing from Raman et al. with the graph creation and validation from Han et al. and Lee et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. EP 3550464 A1 and Lee et al. US PG Pub 20170357575 A1 as applied to claim 1 above, and further in view of Evers et al. US PG Pub 20160253304 A1.
Regarding claim 9, Han et al. does not teach wherein the validating the content selection graph comprises generating a warning. Evers et al. teaches wherein the validating the content selection graph comprises generating a warning (Evers et al. [0157] "The Validate function on an edit draft copy returns a list of warning messages for the draft entity graph."). Han et al. simply discards the graph if it was not successfully validated, however it would be reasonable and obvious to instead have warning messages output should further action be desired.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Evers et al. with Han et al. and Lee et al., that in order to indicate that a graph was not validated to prompt further action on it, they would combine the graph validation failure warnings from Evers et al. with the graph creation and validation from Han et al. and Lee et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. EP 3550464 A1 and Lee et al. US PG Pub 20170357575 A1 as applied to claim 1 above, and further in view of Popat et al. US Pat 6678415 B1.
Regarding claim 10, Han et al. does not teach wherein the validating the content selection graph comprises maintaining a validity score corresponding to the validating the content. Popat et al. teaches wherein the validating the content selection graph comprises maintaining a validity score corresponding to the validating the content (Popat et al., col 24, lines 34-36, "The Language Model Edge Score Component for the Decoding Graph Represents a "Degree of Validity" of the Character Sequence in the Language.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Popat et al. with Han et al. and Lee et al., that in order to maintain a validity score for graph content, they would combine the validity score from Popat et al. with the graph creation and validation from Han et al. and Lee et al.

Claims 11-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. EP 3550464 A1 and further in view of Evers et al. US PG Pub 20160253304 A1.
Regarding claim 11, Han et al. teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Han et al. [0044] "An application may include software comprised of machine-readable instructions stored on a non-transitory computer readable medium and executable by a processor."), the operations comprising: obtaining a node identifier of a node in a content selection graph (Han et al. [0067] "Once the entities and relations are identified from the input, the analytics system 200 may make many probabilistic connections"); obtaining response data, based on the node identifier, from the content selection graph (Han et al. [0068] "Using entity and relation expansion, as well as additional text transformations, entities and relations may be used to plot a metric space graph or other usable metric."); evaluating the response data against a rule set comprising one or more rules (Han et al. [0071] "The knowledge base 407 may then transfer this information an entity linking subsystem comprised of a candidate generation platform 408 and a candidate ranking platform 410."), and in response to the evaluating indicating the response data passed the evaluating, validating the node (Han et al. [0088] "At block 704, the processor 203 may validate the knowledge graph data by using a cryptographic validation on the knowledge graph data."). 
Claim 11 deals with using the content graph, instead of just validating it. As such Han et al. teaches most of it. However Han et al. does not teach what to do if the graph is not validated (the implication being the graph should be discarded). Evers et al. teaches that in response to the evaluating indicating the response data did not pass the evaluating, taking action that indicates the node has a validation-related issue (Evers et al. [0157] "The Validate function on an edit draft copy returns a list of warning messages for the draft entity graph.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Evers et al. with Han et al., that in order to indicate that a graph was not validated to prompt further action on it, they would combine the graph validation failure warnings from Evers et al. with the graph validation and usage from Han et al.
Regarding claim 12, Han et al. teaches wherein the operations further comprise, selecting the rule set from a group of rule sets based on type information associated with the node (Han et al. [0053] "the computation management subsystem 214 may apply deep learning techniques that may pull in various classification, clustering, and/or metrics-based approaches, as well as knowledge graph generation or data validation using blockchain or distributed ledgers.", Han et al. [0050] "The data management subsystem 208 may identify different types of variables that are specified by the user, and separate the variables according to the identified type.).
As before with claim 3, Han et al. is shown using various methods to work with the data including diving it up by type. These methods each consist of a set of steps which match the definition of a set of rules in this setting.
Regarding claim 13, Han et al. does not teach wherein the taking action that indicates the node has a validation-related issue comprises at least one of: logging an error or logging a warning. Evers et al. teaches wherein the taking action that indicates the node has a validation-related issue comprises at least one of: logging an error or logging a warning (Evers et al. [0157] "The Validate function on an edit draft copy returns a list of warning messages for the draft entity graph."). As discussed previous Han et al. does not do anything with graphs which fail the validation, but Evers et al. does. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Evers et al. with Han et al., that in order to indicate that a graph was not validated to prompt further action on it, they would combine the graph validation failure warnings from Evers et al. with the graph creation and validation from Han et al.
Regarding claim 14, Han et al. teaches wherein the taking action that indicates the node has a validation-related issue comprises failing the content selection graph (Han et al. [0089] "At block 705, the processor 203 may update the knowledge graph 510 based on the validated knowledge data."). Han et al. takes does not commit un-validated graph data thus implying that an issue which causes validation to fail results in failing the graph creation or update as a whole.
Regarding claim 16, Han et al. teaches wherein the obtaining the node identifier of the node in a content selection graph comprises traversing the content selection graph (Han et al. [0087] "The processor 203 may also perform a relation extraction on the data to identify one or more relations between the one or more entities.").
Regarding claim 17, Han et al. wherein the obtaining the node identifier of the node in a content selection graph comprises reading the node identifier from a validation data structure (Han et al. [0087] "the processor 203 may perform an entity extraction on the data to identify one or more entities.").
While clam 16 deals with extracting nodes based on their relation to other nodes, claim 17, and the citation from Han et al., deal with extracting node identification data directly, without already having a node to relate to.
Regarding claim 18, Han et al. teaches a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (Han et al. [0044] "An application may include software comprised of machine-readable instructions stored on a non-transitory computer readable medium and executable by a processor."), the operations comprising: validating a content selection graph of nodes and response data associated with respective nodes, comprising, obtaining response data for a node in the graph (Han et al. [0053] "the computation management subsystem 214 may apply deep learning techniques that may pull in various classification, clustering, and/or metrics-based approaches, as well as knowledge graph generation or data validation using blockchain or distributed ledgers."); obtaining a rule set associated with the node (Han et al. [0068] "Using entity and relation expansion, as well as additional text transformations, entities and relations may be used to plot a metric space graph or other usable metric."); applying the rule set to evaluate the response data (Han et al. [0071] "The knowledge base 407 may then transfer this information an entity linking subsystem comprised of a candidate generation platform 408 and a candidate ranking platform 410."); and if the response data passed the applying the rule set, validating the node (Han et al. [0088] "At block 704, the processor 203 may validate the knowledge graph data by using a cryptographic validation on the knowledge graph data.").
Han et al. does not teach if the response data did not pass the applying the rule set, taking action that indicates the node has a validation-related issue. Evers et al. teaches if the response data did not pass the applying the rule set, taking action that indicates the node has a validation-related issue (Evers et al. [0157] "The Validate function on an edit draft copy returns a list of warning messages for the draft entity graph.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Evers et al. with Han et al., that in order to indicate that a graph was not validated to prompt further action on it, they would combine the graph validation failure warnings from Evers et al. with the graph validation and usage from Han et al.
Regarding claim 19, Han et al. teaches wherein the instructions further comprise, obtaining a node identifier of the node based on traversing the content selection graph or reading a validation data structure, and wherein the obtaining the response data comprises using the node identifier to access the response data (Han et al. [0089] "At block 705, the processor 203 may update the knowledge graph 510 based on the validated knowledge data.", Han et al. [0071] "The knowledge base 407 may then transfer this information an entity linking subsystem comprised of a candidate generation platform 408 and a candidate ranking platform 410.").
Regarding claim 20, Han et al. teaches wherein the obtaining the rule set associated with the node comprises selecting the rule set based on node type information and client-specific information (Han et al. [0087] "the processor 203 may perform an entity extraction on the data to identify one or more entities.").

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. EP 3550464 A1 and Evers et al. US PG Pub 20160253304 A1, and further in view of Ghoting et al. US PG Pub 20190384861 A1.
Regarding claim 15, Han et al. does not teach wherein the taking action that indicates the node has a validation-related issue comprises modifying a violation score associated with the content selection graph. Ghoting et al. teaches wherein the taking action that indicates the node has a validation-related issue comprises modifying a violation score associated with the content selection graph (Ghoting et al. [0044] "By generating candidates 220, features 222, filters 224, scores 208, ranking 210, and/or connection recommendations 212 from an in-memory graph 214 of nodes 226, edges 228, and attributes 230 that is updated on a near-real-time basis, the system of FIG. 2 may improve the timeliness, quantity, and/or quality of recommendations 212.", Ghoting et al. [0046] "Second, a number of machine learning models and/or techniques may be used to generate scores 208 and/or ranking 210.").
Ghoting et al. teaches generating counts and scores off live-update data, which since Han et al. does the updating of the validated graph that would cause the score to change in real time. Having the score based off a failure instead of an update works in conjunction with Han et al. including Evers et al.'s action upon an error.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Ghoting et al. with Han et al. and Evers et al., that in order to indicate that a graph was not validated to prompt further action on it, they would combine multi-aspect scoring from Ghoting et al. with the graph validation failure warning from Evers et al. and the graph validation and usage from Han et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163